IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-42,548-03


EX PARTE MARLIN DWIGHT WATKINS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2007-735-C2 IN THE 54TH DISTRICT COURT

FROM McLENNAN COUNTY



 Per curiam.
 O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the clerk of
the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte Young, 418
S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of delivery of less than one gram of
cocaine, a controlled substance, in a drug-free zone, and sentenced to ten years' imprisonment.  He did
not appeal his conviction.
	Applicant contends that his plea was involuntary because counsel did not inform Applicant that the
maximum sentence for the offense was ten years and so by entering a plea of guilty Applicant would be
receiving the maximum sentence.  Applicant asserts that he would have pleaded not guilty and proceeded
to trial if he had been correctly informed of the correct sentencing range.  Applicant has alleged facts that,
if true, might entitle him to relief.  Strickland v. Washington, 466 U.S. 608 (1984); Ex parte Lemke, 13
S.W.3d 791,795-96 (Tex. Crim. App. 2000).  In these circumstances, additional facts are needed.  As
we held in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1997), the trial court is the
appropriate forum for findings of fact.  The trial court may use any means set out in Tex. Code Crim.
Proc. art. 11.07, § 3(d), including ordering an affidavit from counsel.  In the appropriate case, the trial
court may rely on its personal recollection.  Id.
	If the trial court elects to hold a hearing, it shall determine whether Applicant is indigent.  If
Applicant is indigent and wishes to be represented by counsel, the trial court shall appoint an attorney to
represent Applicant at the hearing.  Tex. Code Crim. Proc. art. 26.04. 
	The trial court shall make findings of fact and conclusions of law in regard to Applicant's claim that
his plea was involuntary.  The trial court shall also make any other findings of fact and conclusions of law
that it deems relevant and appropriate to the disposition of Applicant's claim for habeas corpus relief.
	This application will be held in abeyance until the trial court has resolved the fact issues.  The issues
shall be resolved within 90 days of this order.  If any continuances are granted, a copy of the order granting
the continuance shall be sent to this Court.  A supplemental transcript containing all affidavits and
interrogatories or the transcription of the court reporter's notes from any hearing or deposition, along with
the trial court's supplemental findings of fact and conclusions of law, shall be returned to this Court within
120 days of the date of this order.  Any extensions of time shall be obtained from this Court. 

Filed: December 19, 2007
Do not publish